PER CURIAM.
In these consolidated appeals, Curlee Sherman appeals the district court’s orders in No. 04-1083 and No. 04-1303 accepting the recommendations of the magistrate judge and denying relief on his complaints based on Eleventh Amendment immunity. In No. 04-1296, he appeals the district court’s denial of his motion for transcripts relating to No. 04-1083. We have reviewed the records and find no reversible error. Accordingly, we deny Sherman’s motions for general relief and his appellate motion for transcripts, grant leave to proceed in forma pauperis, and affirm for the reasons stated by the district court. See Sherman v. Department *917Social Servs., No. CA-03-3794-5-24BC (D.S.C. Dec. 31, 2003; Feb. 24, 2004); No. CA-04 — 160-5 (D.S.C. Feb. 20, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED